                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


NORIANA RADWAN,                                       :

       Plaintiff,                                     :

VS.                                                   : Civil Action No. 3:16-cv-02091 (VAB)

UNIVERSITY OF CONNECTICUT                             :
BOARD OF TRUSTEES, WARDE
MANUEL, LEONARD TSANTIRIS,
and MONA LUCAS, individually,                         :

       Defendants.                                    : December 23, 2019


             PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
      CROSS-MOTION FOR SUMMARY JUDGMENT AS TO COUNTS II, III AND IV

       By motion dated December 23, 2019, Noriana Radwan (the "Plaintiff"), cross-

moved for summary judgment on Counts II, III and IV of her Complaint. The Plaintiff

hereby respectfully submits this Memorandum of Law in Support of her Cross-Motion for

Summary Judgment, and the accompanying Local Rule 56(a)1 Statement.

I. Procedural Posture

       This civil action was commenced by the Plaintiff by her Complaint filed on

December 19, 2016 (Doc. No. 1). The Defendants are the University of Connecticut

Board of Trustees ("UConn"), Warde Manuel ("Manuel"), who at the time was the

Athletic Director of UConn, Leonard [sic1] Tsantiris ("Tsantiris"), who at the time was the

Head Coach of the UConn women's soccer team, and Mona Lucas (“Lucas”), who at


1The Plaintiff discovered during the course of this action that the first name of Tsantiris, who is
known as "Len", is actually "Leonidas."

                                                 1
the time was UConn's Director of Financial Aid Services.2 The operative counts of the

Complaint, following the Court's ruling on the Defendants' motion to dismiss on

December 14, 2017, (Doc. No. 29) are:

       Count I - Violation of Title IX, 20 U.S.C. § 1681, et seq., and regulations

promulgated thereunder, against UConn, including a claim for reasonable attorney's

fees and the costs of this action, pursuant to 42 U.S.C. § 1988. The Plaintiff claims that

UConn discriminated against her as a female student-athlete by subjecting her to more

severe penalties than it did, and does, for male-student athletes - particularly male

members of UConn’s high-profile men’s basketball and football teams - who have

engaged in more serious misconduct, be it unsportsmanlike conduct during a game,

violations of team rules on or off the playing field, and even criminal acts.

       Count II - Violation of the Plaintiff's right to equal protection of the law under the

14th Amendment to the United States Constitution, brought pursuant to 42 U.S.C. §

1983, against the individual Defendants, Manuel, Tsantiris and Lucas, including a claim

for reasonable attorney's fees and the costs of this action, pursuant to 42 U.S.C. §

1988. The Plaintiff claims that the individual Defendants, being state actors as

employees and officials of a state university, violated her right to equal protection under

the law by subjecting her, as a female student-athlete, to more stringent disciplinary

standards and to harsher disciplinary sanctions than male student-athletes at UConn

who engage in unsportsmanlike conduct and far more serious misconduct.



2Manuel, Tsantiris and Lucas are sued in their individual capacities. The Court earlier
dismissed Counts II, III, IV, V and VI against them in their official capacities. (Doc. No. 29.)

                                                  2
       Count III - Violation of the Plaintiff's right to procedural due process under the

14th Amendment to the United States Constitution, brought pursuant to 42 U.S.C. §

1983, against the individual Defendants, Manuel, Tsantiris and Lucas, including a claim

for reasonable attorney's fees and the costs of this action, pursuant to 42 U.S.C. §

1988. The Plaintiff claims that the individual Defendants, being state actors as

employees and officials of a state university, violated her right to procedural due process

by failing to follow the procedural rules prescribed by the NCAA in that they did not

pursue the termination of her student-athlete grant-in-aid through the regular student

disciplinary authority at UConn and deprived her of a hearing by not properly informing

her of the deadline for requesting a hearing and/or denying her a hearing regardless of

the timeliness of her request, contrary to the procedures followed by the regular student

disciplinary authority at UConn.

       Count IV - Violation of the Plaintiff's right of free speech under the First

Amendment to the United States Constitution, brought pursuant to 42 U.S.C. § 1983,

against the individual Defendants, Manuel, Tsantiris and Lucas, including a claim for

reasonable attorney's fees and the costs of this action, pursuant to 42 U.S.C. § 1988.

The Plaintiff claims that an upraised middle finger gesture is projected free speech and

that the Defendants, being state actors as employees and officials of a state university,

violated her right of free speech by terminating her student-athlete grant-in-aid for

having exercised that right.

       Count V - Breach of contract, against the individual Defendants, Manuel, Tsantiris




                                              3
and Lucas relating to the Plaintiff's full athletic grant-in-aid (scholarship) with UConn.3

       Count VI - Negligent infliction of emotional distress, against the individual

Defendants, Manuel, Tsantiris and Lucas. The Plaintiff's claim is a "garden variety"

emotional distress claim, which is compensable even though she has not sought

psychiatric or psychological treatment for her emotional distress.

       The Defendants moved for summary judgment on November 1, 2019. On

December 23, 2019, the Plaintiff filed a memorandum of law in opposition to that

motion, and a cross-motion for summary judgment on Counts II, III and IV of her

Complaint and now file this memorandum of law in support of her cross-motion.

II. Factual Background

       The facts of this case are the material facts as to which the Plaintiff contends

there is no genuine issue to be tried, which are set forth in the Plaintiff’s accompanying

Local Rule 56(a)1 Statement, so they are not repeated here at length. To summarize,

however, this case arises out of an incident which transpired over the course of a

fraction of a second during a post-game, on-field victory celebration by the UConn

women's soccer team immediately after it won the American Athletic Conference

championship game on November 9, 2014. In a moment of youthful, celebratory

exuberance, the Plaintiff, then an 18-year-old freshman on the UConn team, made a

gesture with her upraised middle finger, directed at no one in particular, but the gesture




3 In all candor with the Court, counsel for the Plaintiff concedes that since the breach of contract
claim survived the motion to dismiss only as against the three individual defendants, this claim
is not viable against those defendants as they were not parties to the contract with the Plaintiff.
Accordingly, the Plaintiff must, and does, abandon Count V.

                                                 4
happened to be captured by a live ESPNU television camera. 4 Upon realizing she was

on camera, the Plaintiff immediately lowered her hand and converted the gesture to a

"peace" or "victory" sign.

       Tsantiris was made aware of the live television broadcast of the Plaintiff’s gesture

while he was still on the field, and immediately suspended the Plaintiff from all team

activities, including the NCAA Division I championship tournament. Despite the

Plaintiff's immediate oral apology and prompt written apology to the coaching staff and

Manuel, and Manuel’s oral assurance to the Plaintiff, in person, that he had no intention

of “pulling” her scholarship as a result of the incident, and despite Tsantiris’ discussion

with the Plaintiff on December 3, 2014 of his expectations of her as a player in the

spring 2015 semester, Tsantiris called the Plaintiff on December 19, 2014 and informed

her that she had been dismissed from the team and that her full athletic grant-in-aid,

i.e., her scholarship, had been canceled. Tsantiris told the Plaintiff a few days later that

he would help her transfer to another school, but that if she appealed the cancellation of

her athletic grant-in-aid, he would neither help her nor give her a good recommendation.

       On December 24, 2014, the Plaintiff received a letter from Lucas, dated

December 22, 2014, formally informing her that her scholarship had been canceled for

“serious misconduct”, citing an NCAA bylaw, even though the term “serious misconduct”

is not defined in either the NCAA bylaws or the UConn Student Code. Lucas informed

her that she had 14 “business days” from her receipt of the letter to appeal that decision


4Plaintiff's Ex. B, the ESPNU broadcast video footage of the game, including the post-game
celebration and the gesture itself at the 2 hour, 54 minute and 12 second mark, has been
provided to the Court on a flash drive.

                                              5
by requesting a hearing in writing, but did not explain which days around the Christmas

and New Year’s holidays were “business days.” The failure of Lucas to identify the

specific deadline for requesting a hearing violated an NCAA bylaw. The Plaintiff

appealed by requesting a hearing on January 14, 2015, believing that her request was

timely, but was then informed by Lucas that the appeal period had expired one day

earlier, 14 “business days” after the date of the letter, and denied the Plaintiff a hearing.

Consequently, the Plaintiff, unable to afford to remain at UConn, had to disenroll from

UConn, vacate student housing and transfer to another school, Hofstra University,

where she was only able to obtain a partial athletic grant-in-aid.

III. Argument

       A. Standard of Review

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. Rule 56(a). “As to materiality, the substantive law will

identify which facts are material. Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the entry of summary

judgment. Factual disputes that are irrelevant or unnecessary will not be counted.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In ruling on a motion for

summary judgment, the court must construe the facts in the light most favorable to the

nonmoving party and must resolve all ambiguities and draw all reasonable inferences

against the moving party. Id., at 255. While the moving party bears the initial burden of

demonstrating the absence of a genuine issue of material fact, when a motion for


                                              6
summary judgment is properly supported by documentary and testimonial evidence, the

nonmoving party may not rest upon the mere allegations or denials of her pleadings, but

must present significant probative evidence to establish a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323, 327 (1986). “Only when reasonable minds

could not differ as to the import of the evidence is summary judgment proper.” Bryant v.

Maffucci, 923 F.2d 979, 982 (2d Cir. 1991).

       B. Count II

       Count II alleges a violation of the Plaintiff's rights to equal protection of the law

under the 14th Amendment to the United States Constitution, brought pursuant to 42

U.S.C. § 1983, against the individual Defendants, Manuel, Tsantiris and Lucas,

including a claim for reasonable attorney's fees and the costs of this action, pursuant to

42 U.S.C. § 1988.

       "Two elements are required to state a claim under 42 U.S.C. § 1983: (1) the

defendants acted under color of state law and (2) their action deprived the plaintiff of

some right, privilege or immunity secured by the Constitution or laws of the United

States. Powell v. Workmen's Compensation Board of State of New York, 327 F.2d 131,

136 (2d Cir. 1964); Bergman v. Stein, 404 F.Supp. 287, 295 (S.D.N.Y.1975)." Reilly v.

Leonard, 459 F. Supp. 291, 296 (D. Conn. 1978) (footnote omitted).

       "State employees act under the color of state law when they act (1) in their

official capacity 'clothed with the authority of state law,' or (2) 'under "pretense" of law'

by purporting to act with official sanction. Sazon Inc. v. New York, No. 11–CV–3666,

2011 WL 5910171, at *4 (S.D.N.Y. Nov. 28, 2011) (quoting West v. Atkins, 487 U.S. 42,


                                               7
49, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988); Screws v. United States, 325 U.S. 91, 111,

65 S.Ct. 1031, 89 L.Ed. 1495 (1945)); accord Vega v. Hempstead Union Free Sch. Dist.,

801 F.3d 72, 88 (2d Cir.2015). Even employees that 'misuse [ ]' authority (for example,

by exceeding it) act under the color of state law, so long as they 'carry a badge of

authority of a State and represent it in some capacity.' National Collegiate Athletic

Association v. Tarkanian, 488 U.S. 179, 191, 109 S.Ct. 454, 102 L.Ed.2d 469 (1988);

accord Gleason v. Scoppetta, 566 Fed.Appx. 65, 69 (2d Cir.2014); Sazon, 2011 WL

5910171, at *3. Only purely private conduct and 'acts of officers in the ambit of their

personal pursuits' are beyond Section 1983's reach. Monsky v. Moraghan, 127 F.3d

243, 245 (2d Cir.1997)." Louis v. Metro. Transit Auth., 145 F. Supp. 3d 215, 223

(E.D.N.Y. 2015).

       The Plaintiff claims that the individual Defendants violated her right to equal

protection under the law by subjecting her, as a female student-athlete, to more

stringent disciplinary standards and to harsher disciplinary sanctions than male student-

athletes at UConn who engage in unsportsmanlike conduct or far more serious

misconduct. As for the first element of the Plaintiff's 42 U.S.C. § 1983 claim, Manuel,

Tsantiris and Lucas, as employees and officials of a state university, are unquestionably

state actors who are exposed to liability to the Plaintiff under her equal protection claim.

              The Supreme Court has recognized that an individual is acting
              under color of state law when exercising power “ ‘possessed by
              virtue of state law and made possible only because the wrongdoer
              is clothed with the authority of state law.’ ” Polk County v. Dodson,
              454 U.S. 312, 317–18, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981)
              (quoting United States v. Classic, 313 U.S. 299, 326, 61 S.Ct. 1031,
              85 L.Ed. 1368 (1941)); see also West v. Atkins, 487 U.S. 42, 49,
              108 S.Ct. 2250, 101 L.Ed.2d 40 (1988). As a general rule, “ ‘state

                                             8
               employment is ... sufficient to render the defendant a state actor.’ ”
               West, 487 U.S. at 49, 108 S.Ct. 2250 (quoting Lugar v. Edmondson
               Oil Co., 457 U.S. 922, 936 n. 18, 102 S.Ct. 2744, 73 L.Ed.2d 482
               (1982)).

Hayut v. State University of New York, 352 F.3d 733, 744 (2d Cir. 2003). The

Defendants do not claim otherwise. Even though the Defendants are being sued in

their individual capacities, they acted under a badge of state authority and were not

engaged in purely private conduct. The element of acting under color of state law is

satisfied.

        The personal involvement of the individual Defendants in the alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983 for a

violation of the Equal Protection clause of the Constitution. Shomo v. City of New York,

579 F.3d 176, 184 (2d Cir.2009); Raspardo v. Carlone, 770 F.3d 97, 125 (2d Cir. 2014).

Under the facts of this case, the Defendants did have the requisite personal

involvement.

       Pursuant to 2013-14 NCAA Division I Manual, Bylaw 15.3.4.2.4, "An institution

may cancel or reduce the financial aid of a student-athlete who is found to have

engaged in misconduct by the university's regular student disciplinary

authority...." (Emphasis added.) Cocks, in her capacity as UConn's Director of

Community Standards, not Manuel, was UConn's regular student disciplinary authority.

Manuel wrongfully took it upon himself to be the final decision-maker who terminated

the Plaintiff's athletic grant-in-aid, despite the fact that he had no such authority.

Indeed, Manuel's circumventing or ignoring UConn's regular student disciplinary

authority was systemic, as Cocks, in her nearly 14 years as UConn's regular student

                                               9
disciplinary authority, was never been involved with any cases in which a student

athlete's grant-in-aid was terminated, and was never asked by the Athletic Director for

her advice or guidance on how to handle a disciplinary matter. (Plaintiff's Rule 56(a)2

AMF, No. 42.)

       Lucas was personally involved in depriving the Plaintiff of the opportunity to

appeal the cancelation of her full scholarship. After all, it was Lucas who made the

determination to deny plaintiff's hearing request. (Def.'s Ex. 49 Lucas Depo. p. 74:1-8.)

That was critical, because if the proper disciplinary procedures had been followed,

Cocks would have granted the Plaintiff a hearing, whether she requested it a day late or

not at all. (Plaintff's Rule 56(a)2 AMF No. 45.) The same is true of Tsantiris, whose

personal involvement consisted of recommending to Manuel that he terminate the

Plaintiff's athletic grant-in-aid and his effort to chill her exercise of her right to a hearing

by threatening the Plaintiff that if she appealed the decision to cancel her full

scholarship, he would neither help her transfer to another school nor give her a good

recommendation.

       C. Count III

       In Count III, the Plaintiff alleges a violation of her right to procedural due process

under the 14th Amendment to the United States Constitution, brought pursuant to 42

U.S.C. § 1983, against Manuel, Tsantiris and Lucas, including a claim for reasonable

attorney's fees and the costs of this action, pursuant to 42 U.S.C. § 1988.

               The Fourteenth Amendment provides that “[n]o State shall ... deprive any
               person of life, liberty, or property, without due process of law.” U.S. Const.
               amend. XIV, § 1. “Procedural due process imposes constraints on
               governmental decisions which deprive individuals of ‘liberty’ or ‘property’

                                               10
               interests within the meaning of the Due Process Clause of the ...
               Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332, 96
               S.Ct. 893, 47 L.Ed.2d 18 (1976). … Furthermore, a defendant in a § 1983
               action may not be held liable for damages absent personal involvement in
               the alleged constitutional deprivation. Victory v. Pataki, 814 F.3d 47, 67
               (2d Cir.2016), as amended, (Feb. 24, 2016).

Devecchis v. Scalora, 179 F. Supp. 3d 208, 218-19 (D. Conn. 2016) (Bolden, U.S.D.J.).

       The Plaintiff's athletic grant-in-aid was for the entire 2014-15 academic year, but

it was terminated midway through that year, at the end of the Fall 2014 semester.

"There is some indication in the caselaw that the continued maintenance of a[n athletic]

scholarship may in some circumstances constitute a constitutionally protected property

interest. See Parish v. NCAA, supra, [506 F.2d 1028] at 1034 n. 17 [(5th Cir. 1975)];

Colorado Seminary v. NCAA, 417 F.Supp. 885, 895 (D.Colo. 1976)." Fluitt v. Univ. of

Nebraska, 489 F. Supp. 1194, 1203, n. 5 (D. Neb. 1980). In Fluitt, the court indicated

that terminating an existing athletic grant-in-aid, as distinguished from not offering a

subsequent athletic grant-in-aid for the next academic year, is a constitutionally

protected property interest. Id., at 1203. Similarly, in Colorado Seminary, the Court, in

dictum, stated, "the Court might agree that the deprivation of a previously granted

scholarship would invoke the protections of procedural due process Colorado Seminary,

at 895, aff'd, 570 F.2d 320 (10th Cir. 1978). 5 In Heike v. Guevara, 519 F. App'x 911,

917, 924 (6th Cir. 2013), the District Court assumed, and the Court of Appeals for the

6th Circuit agreed, that the plaintiff, a basketball player at Central Michigan University,

had a protected property interest in her existing athletic grant-in-aid sufficient to satisfy


5 The court found, in footnote 5, no legal entitlement to actually play, or protected property
interest in actually playing, in competition but that is not an issue in the case at bar.

                                                 11
the second element of a claim under 42 U.S.C. § 1983 for violation of her procedural

due process rights, (but then held that she had been given enough process at an

administrative hearing to satisfy the Due Process clause).

       The Defendants assert that the "custom and practice of UConn Athletic

Department when a student-athlete's athletic grant-in-aid is cancelled for disciplinary

reasons (under both AD Manuel and AD Benedict) is that the student's coach makes a

recommendation to the team's assigned sport administrator and then the

recommendation is brought to the athletic director for final decision. [SOF ¶¶ 53, 152]

Only if the athletic director agrees with the coach's rationale for cancelling athletic grant-

in-aid for disciplinary reasons is the final decision made to cancel aid. [SOF ¶¶ 53,

152]." This statement evinces a fundamental disregard and misapplication by the

Defendants of the disciplinary regimen prescribed by the bylaws of the NCAA to which

they are bound to adhere.

       The Plaintiff's right to procedural due process went off the rails when Manuel, in

concert with Tsantiris and Lucas, completely bypassed Catherine Cocks, UConn's

regular student disciplinary authority, who knew nothing of the plan or process

implemented by the individual Defendants to terminate the Plaintiff's athletic grant-in-aid

over an incident which was minor compared to the misconduct of other student-athletes

who got their wrists slapped. Had Cocks been made aware of the incident, she would

have done nothing about it, recognizing it for what it was - protected free speech and

not a violation of the Student Code. Cocks does not recall ever having a disciplinary

matter referred to the Department of Community Standards based on someone making


                                             12
an obscene gesture.

       Manuel started the chain of events which deprived the Plaintiff of procedural due

process when he wrongfully took it upon himself to be the final decision-maker who

terminated her athletic grant-in-aid, despite the fact that he had no such authority.

Cocks, in her capacity as UConn's Director of Community Standards, not Manuel, was

UConn's regular student disciplinary authority. Pursuant to 2013-14 NCAA Division I

Manual, Bylaw 15.3.4.2.4, "An institution may cancel or reduce the financial aid of a

student-athlete who is found to have engaged in misconduct by the university's regular

student disciplinary authority...." (Emphasis added.) Manuel held the ball, so to speak,

and never handed it off to Cocks as he should have.

       Neither Cocks nor anyone in her Department of Community Standards ever

conducted any kind of investigation of allegations of misconduct against the Plaintiff.

Cocks never saw, and was not copied on, the letter from Lucas to the Plaintiff, dated

December 22, 2014 notifying the Plaintiff that her grant-in-aid had been terminated and

advising her of her right to a hearing to contest that decision.

       Indeed, Manuel's circumventing or ignoring UConn's regular student disciplinary

authority was systemic, as Cocks, in her nearly 14 years as UConn's regular student

disciplinary authority, was never been involved with any cases in which a student

athlete's grant-in-aid was terminated, and was never asked by the Athletic Director for

her advice or guidance on how to handle a disciplinary matter. His personal

involvement in depriving the Plaintiff of procedural due process is evident, as is the

personal involvement of Tsantiris and Lucas which as been described above.


                                             13
       D. Count IV

       In Count IV, the Plaintiff alleges a violation of the Plaintiff's right of free speech

under the First Amendment to the United States Constitution, brought pursuant to 42

U.S.C. § 1983, against the individual Defendants, Manuel, Tsantiris and Lucas,

including a claim for reasonable attorney's fees and the costs of this action, pursuant to

42 U.S.C. § 1988.

       Retaliation by a state actor against a person for making an angry and

intentionally offensive “obscene gesture” is a “serious First Amendment violation.”

Duran v. City of Douglas, 904 F.2d 1372, 1378 (9th Cir. 1990), cited in Hogan v. City of

New York, No. 04CV3298JFBSMG, 2007 WL 9710294, at *11 (E.D.N.Y. Mar. 12, 2007).

"Retaliation based on the exercise of First Amendment rights has long been recognized

as a basis for liability under § 1983. Albeit in a different context, the Eighth Circuit has

remarked that '[n]o right is more clearly established in our republic than freedom of

speech.' Casey v. City of Cabool, 12 F.3d 799, 804 (8th Cir.1993) (§ 1983 First

Amendment retaliatory discharge case)." Nichols v. Chacon, 110 F. Supp. 2d 1099,

1103 (W.D. Ark. 2000), aff'd, 19 F. App'x 471 (8th Cir. 2001).

       "[A] citizen who raises her middle finger engages in speech protected by the First

Amendment." Cruise-Gulyas v. Minard, 918 F.3d 494, 497 (6th Cir.), cert. denied, 140

S. Ct. 116 (2019). In Nichols v. Chacon, Nichols, a motorist, intentionally directed a

gesture of his upraised middle finger at a passing state trooper' a gesture "commonly

referred to as 'flipping someone off,' 'the bird,' or 'giving someone the finger' [and is]

understood ... to mean 'f___ you.' " Id., at 1101. The offender told the trooper that he


                                              14
did not mean to direct it at him; that he thought the trooper was another trooper who had

removed his name from a list of wrecking services to be called in emergencies. After

his acquittal on a charge of disorderly conduct, Nichols sued the trooper under 42

U.S.C. § 1983 for violating his constitutionally protected right of free speech under the

First Amendment to the United States Constitution (as well as the Fourth and

Fourteenth Amendments). Even though Nichols conceded that his gesture was

disrespectful and ill advised, and the court cited cases describing the gesture as

boorish, tasteless, offensive, disturbing and crude, its was not even a close case - the

gesture was found to be protected free speech.

              In general, expressive conduct is protected from government regulation
              under the First and Fourteenth Amendments. As has oft been said, “even
              crudity of expression may be constitutionally protected.” State v. Drake,
              325 A.2d 52, 54 (Me.1974) (citing Hess v. Indiana, 414 U.S. 105, 94 S.Ct.
              326, 38 L.Ed.2d 303 (1973)).

              Gesturing in the manner described in this case has a commonly
              understood meaning and connotation. The impact of the gesture was as
              effective as spoken words in getting Nichols' message across. Without a
              doubt, the gesture was communicative conduct and is analyzed just as if
              Nichols had spoken the words “f___ you.” Burnham v. Ianni, 119 F.3d 668,
              674 (8th Cir.1997) ( “Nonverbal conduct constitutes speech if it is intended
              to convey a particularized message and the likelihood is great that the
              message will be understood by those who view it, regardless of whether it
              is actually understood in a particular instance in such a way.”) (citation
              omitted).

              “Speech is often provocative and challenging ... [But it] is nevertheless
              protected against censorship or punishment, unless shown likely to
              produce a clear and present danger of a serious substantive evil that rises
              far above public inconvenience, annoyance, or unrest.” Terminiello v. City
              of Chicago, 337 U.S. 1, 4, 69 S.Ct. 894, 895, 93 L.Ed. 1131 (1949). Pure
              speech is protected unless the words, by their utterance alone, inflict injury
              or tend to evoke immediate violence or other breach of the peace.
              Gooding v. Wilson, 405 U.S. 518, 525, 92 S.Ct. 1103, 31 L.Ed.2d 408


                                            15
              (1972). Such “fighting words” are not protected. City of Houston v. Hill, 482
              U.S. 451, 107 S.Ct. 2502, 2511 n. 12, 96 L.Ed.2d 398 (1987).

Nichols v. Chacon, at 1103–04.

       Even if the Defendants acted against the Plaintiff without understanding the

constitutionality of her upraised middle finger gesture, they cannot avoid liability for

infringing the First Amendment rights of the Plaintiff by retaliating against her as they

did. “ ‘[S]tate employees may not rely on their ignorance of even the most esoteric

aspects of the law to deny individuals their [constitutional] rights.’ ” Long, 929 F.2d at

1115 (quoting Wentz v. Klecker, 721 F.2d 244 (8th Cir.1983))." Nichols, at 1108-09.

       An inadvertently upraised middle finger gesture is every bit as expressive as an

intentionally upraised middle finger gesture. Someone seeing the upraised finger will

draw the conclusion that the message conveyed was an offensive one, regardless of

whether the gesture was made intentionally or inadvertently. In fact, in the case at bar,

UConn and the ACC drew the conclusion that the expression conveyed by the gesture

was offensive and obscene, completely without regard for the Plaintiff's intention or

inadvertence in making the gesture. The inadvertence of the Plaintiff's gesture did

nothing to dilute its meaning as to render it something less than speech. If it had, there

would have been no reason for the Defendants to take the position that it constituted

serious misconduct justifying the draconian discipline they meted out.

       In the eyes of the beholder, an upraised finger conveys an offensive meaning

regardless of the intention or inadvertence of the person making the gesture. It is no

different from a situation in which someone mutters something offensive to himself

under his breath, without intending for anyone to hear it, but it is picked up by an open

                                             16
microphone and broadcast publicly. Surely, it is expressive speech. As such, the

Plaintiff's gesture was expressive conduct entitled to the First Amendment's protection

of free speech. Canceling the Plaintiff’s athletic grant-in-aid for making a gesture with

her upraised middle finger, directed at no one in particular, in a moment of youthful,

celebratory exuberance after a victory in a soccer game, constituted retaliation that

certainly infringed her right of free speech.

IV. Conclusion

       The absence of genuine issues of material fact with respect to Counts II, III and

IV, coupled with the law governing the causes of action for violation of her rights to

equal protection of the law, procedural due process and free speech militate in favor of

granting the Plaintiff's motion for summary judgment. The Plaintiff respectfully submits

that her motion for summary judgment on Counts II, III and IV of the Complaint ought to

be granted.

                                                     The Plaintiff, NORIANA RADWAN

                                                By: /s/ Jonathan J. Klein
                                                    Jonathan J. Klein (ct00513)
                                                    60 Lyon Terrace
                                                    Bridgeport, Connecticut 06604
                                                    Phone: (203) 330-1900
                                                    Fax: (203) 330-1526
                                                    E-mail: jjkesq@hotmail.com

                                                                - and -




                                                17
                                               By: /s/ Gregory J. Tarone
                                                   Gregory J. Tarone, Esq. (ct30272)
                                                   5020 Route 9W, Suite 104
                                                   Newburgh, NY 12550
                                                   Phone: (845) 527-5424
                                                   Fax: (845) 563-0461
                                                   Email: Greg@TaroneEsq.com
                                                   Her Attorney


                                CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, a copy of the foregoing Plaintiff's

Memorandum of Law in Support of her Cross-Motion for Summary Judgment was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                                    /s/ Jonathan J. Klein
                                                    Jonathan J. Klein




                                               18
